TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 11, 2021



                                     NO. 03-20-00603-CR


                                The State of Texas, Appellant

                                               v.

                                James Eric Thomas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from an order on the motion to suppress rendered by the trial court on

November 30, 2020. The appellant, State of Texas, has filed a motion to dismiss its appeal.

Therefore, the Court grants the motion, allows State of Texas to withdraw its notice of appeal,

and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.